DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0055313 to Sharma et al. (hereinafter Sharma).

In regard claim 1, Sharma teaches or discloses a radio access network (RAN) node for mapping a long term evolution (LTE) bearer to a wireless local area network (WLAN) access category (AC) in the uplink (UL) (see Fig. 1a and 2, paragraphs [0040], [0046], [0050], and [0051], the WT node (WLAN AP 106a or WLAN AG 108) or the LTE node 102 to map the LTE QoS parameter associated with the offloaded DRB to the WLAN QoS parameter to enable scheduling of each data packet received on the offloaded DRB on the WLAN air interface.  Thus, mapping of LTE QoS parameters to WLAN QoS parameters may occur at either the LTE node 102 or the WT node (WLAN AP 106a or WLAN AG 108) and is implementation specific. The offloaded DRB may be an uplink (UL) bearer established for the UE 104a);
a LTE interface coupled to a user equipment (UE) using LTE and supporting a quality of service (QoS) (see Fig. 1a and 3, paragraphs [0041], and [0054], the LTE node 102 is connected to a single WT node through the Xw interface, wherein the WT node is a WLAN AG 108, alternatively referred to as a WLAN access controller. Mapping rules which translate LTE QoS attributes to WLAN QoS attributes such that data packets, if scheduled over a WLAN air-interface, experience similar QoS handling if scheduled over an LTE air-interface. Since an LTE node provides mobility management and manages control plane signaling to a UE, mapping methods/rules must be defined such that an LTE node may control or handle QoS offered by WLAN access per EPS bearer);
an Xw interface coupled to a wireless termination (WT) that is coupled to the UE using WLAN (see Fig. 1b, paragraphs [0040], [0043], and [0060], where the LTE node 102 is connected to a single WT node through the Xw interface, wherein the WT node is a WLAN AG 108, alternatively referred to as a WLAN access controller. Thus, the WT node may be the WLAN AP or the WLAN AG.  However, regardless of whether the WT node is the WLAN AP or the WLAN AG, procedures on an Xw interface for adding WLAN resources for a UE are the same); and 
a processor configured to:
the PDCP entity which is created per bearer in the LTE node 102 assigns the PDCP SN to each PDCP PDU (for example, 500, 501, 502, and 503));
perform LTE-WLAN aggregation (LWA) in the UL with the LTE interface and the Xw interface (see paragraphs [0037], [0041], [0042], [0054], [0083], and [0092], a plurality of UEs 104a through 104e supporting the capability of aggregating an LTE RAT and a WLAN RAT are served by the LTE node 102 on a licensed LTE carrier. For the LTE RAT and the WLAN RAT aggregation at the radio layer, the LTE node 102 may be configured to create a GTP-U tunnel per UE per bearer according to an Xw procedure); 
process a mapping from the WT indicating a WLAN AC to associate with the LTE bearer (see paragraphs [0060], and [0075], a first mapping method maps the LTE QCI to the WLAN AC category based on prioritized QoS.  The mapping between the LTE QCI and the WLAN AC category may be done based on a priority level. The actual mapping table between LTE QCI and WLAN AC may be based on a wireless network operator policy. EPS bearers associated with QCI 65, 66, 69, and 70 may or may not be offloaded to a WLAN depending on an operator policy, because these bearers are related to mission critical services); and
generate a message, indicating the mapping of the AC to the LTE bearer, to transmit to the UE using radio resource control signaling (see paragraphs [0064], [0073], and [0076], the LTE node 102 performs the mapping of LTE QoS parameters to WLAN QoS parameters by translating parameters like QCI and priority level to the AC and user priority, which is understood by WLAN MAC for packet scheduling for each data packet transported by the offloaded E-RAB).

In regard claim 2, Sharma teaches or discloses the RAN node of claim 1, wherein to perform LWA in the UL further comprises to generate a WT Modification Request for transmission to the WT that includes an information element that identifies the LTE bearer (see paragraphs [0035], [0081], and [0163]).

In regard claim 3, Sharma teaches or discloses the RAN node of claim 1 wherein to perform LWA in the UL further comprises to generate a WT Addition Request for transmission to the WT that includes an information element that identifies the LTE bearer (see paragraphs [0035], [0054], [0062], [0081], [0083], [0090], and [0163]).

In regard claim 4, Sharma teaches or discloses the RAN node of claim 1, wherein to generate the message indicating the mapping further comprises to generate a radio resource reconfiguration message to the UE that includes an information element indicating the mapping of the LTE bearer to the AC mapping (see paragraphs [0056], [0060], [0062], [0066], [0072], [0077], [0078], and [0083]).

In regard amended claim 5, Sharma teaches or discloses the RAN node of claim 1, wherein the processing unit is further configured to:
create a new LTE bearer with a new LTE QoS (see paragraphs [0083], [0088], 
generate a WT Modification request message with an information element that indicates the new bearer to the WT (see paragraphs [0081], an eNB is offloading any bearer or service to a WLAN it must maintain the QoS associated with the bearer, so that the WLAN can take any modification/drop decision later. The ARP attribute associated with the bearer may also be used by the WLAN to determine the service modification or, in simple terms, whether to accept or reject the bearer if a WT node (WLAN AG/WLAN AP) receives a "WLAN AP ADDITION REQUEST" message);
process a new mapping from the WT indicating a new WLAN AC to associate with the new LTE bearer (see paragraphs [0075], [0083], [0087], [0090], the mapping between the LTE QCI and the WLAN AC category may be done based on a priority level); and 
generate a new message, indicating the mapping of the new LTE bearer to the new WLAN AC, to transmit to the UE using radio resource control signaling (see paragraphs [0072], and [0124]).

In regard amended claim 12, Sharma teaches or discloses a computer program product comprising a computer-readable storage medium that stores instructions for execution by a processor to perform operations of a radio access network (RAN) node, the operations, when executed by the processor, to perform a method, the method comprising:
establishing a data radio bearer with a user equipment (UE) (see paragraphs [0006], [0048], [0049], and [0050], a data radio bearer (DRB) established for a UE on an LTE carrier may be split below a packet data convergence protocol (PDCP) layer and offloaded to a WLAN over a standardized interface so that user plane packets (data packets) may be transmitted over an LTE air-interface and/or a WLAN air-interface respectively. The offloaded DRB may be an uplink (UL) bearer established for the UE 104a);
generating a WT Addition Request or WT Modification Request to establish LTE- WLAN aggregation (LWA) in the UL for the UE with a wireless termination (WT) including quality of service (QoS) information about the data radio bearer (see paragraphs [0035], [0055], if an eNB is offloading any bearer or service to a WLAN it must maintain the QoS associated with the bearer, so that the WLAN can take any modification /drop decision later. The ARP attribute associated with the bearer may also be used by the WLAN to determine the service modification or, in simple terms, whether to accept or reject the bearer if a WT node (WLAN AG/WLAN AP) receives a "WLAN AP ADDITION REQUEST" message. After receiving the last successful PDCP SN, the number of lost packets, and so on, the LTE node 102 may decide to release, reconfigure, or suspend, at step 1210, the WT node (WLAN AP 106a or WLAN AG 108). The LTE node 102 (i.e. MeNB) may retransmit the unacknowledged PDCP packets over a new WLAN link or through the LTE.  Further, the LTE node 102 may start the WLAN AP modification procedure, at step 1212, to resume the WLAN services);
processing a WT Addition Request Acknowledge or WT Modification Request Acknowledge that includes a bearer to AC mapping from the WT (see paragraphs [0065], [0072], and [0124], after the WT node accepts the "WLAN AP ADDITION REQUEST," the WT node (WLAN AP 106 or WLAN AG 108) may be configured to send, at step 516, a "WLAN AP ADDITION REQUEST ACKNOWLEDGEMENT (ACK)" message to the LTE node 102 and include the result for all requested offloaded bearer IDs such as E-RAB); and 
generating a RRCConnectionReconfiguration message indicating the bearer to AC mapping to the UE using an information element in a radio resource control (RRC) reconfiguration message (see paragraph [0072], after receiving an "ADDITION REQUEST ACK" message from the WT node, the LTE node 102 may be configured to configure the UE 104a with WLAN resources by sending, at step 518, an RRC reconfiguration message by adding the identity of the WT node.  The RRC message, at step 518, is sent to the UE 104a and may include the WLAN QoS parameters associated with the offloaded DRB, if the DRB is a UL DRB.  In response, the LTE node 102 may be configured to receive, at step 520, an "RRC Connection Reconfiguration complete" message from the UE 104a, after the UE 104a applies the WLAN configuration).

In regard amended claim 13, Sharma teaches or discloses the computer program product of claim 12, the method further comprising:
processing a RRCConnectionReconfigurationComplete message from the UE (see paragraph [0072], the LTE node 102 may be configured to receive, at step 520, an "RRC Connection Reconfiguration complete" message from the UE 104a, after the UE 104a applies the WLAN configuration).
 
In regard amended claim 14, Sharma teaches or discloses the computer program product of claim 13, the method further comprising:
processing UE UL data traffic from an LTE interface and an Xw interface (see paragraphs [0043], [0058], [0059], ad [0060], the WT node is the WLAN AP or the WLAN AG, procedures on an Xw interface for adding WLAN resources for a UE are the same. An Xw interface would therefore support control plane signaling and using a GTP-Utunnel to transport user plane data from the LTE node 102 to the WT node); and 
generating, using the UE UL data traffic, evolved packet system (EPS) bearer traffic that corresponds with the data radio bearer based at least in part on the bearer to AC mapping from the WT (see paragraphs [0033], [0048], [0054], [0055], and [0059], the offloaded DRB is assigned an LTE QoS parameter by an evolved packet core (EPC) if an evolved packet system (EPS) bearer is created. The method includes offloading one or more DRBs by mapping an LTE QoS parameter of the offloaded DRB to a WLAN QoS parameter at an LTE eNB or a WT node).

In regard amended claim 15, Sharma teaches or discloses the computer program product of claim 13, the method further comprising:
processing a WT Association Confirmation from the WT using an Xw interface (see paragraphs [0043], [0063], an Xw interface for adding WLAN resources for a UE are the same.  An Xw interface would therefore support control plane signaling and using a GTP-U tunnel to transport user plane data from the LTE node 102 to the WT node).

In regard amended claim 17, Sharma teaches or discloses the computer program product of claim 12, the method further comprising:
processing data from the UE in the UL received from the WT using an Xw interface (see paragraph [0060], [0100], and [0124]);
generating, using the data, a packet of an evolved packet system (EPS) bearer that corresponds with the data radio bearer based at least in part on the bearer to AC mapping from the WT (see paragraphs [0033], [0060], [0083], [0090], and [0091]).

In regard amended claim 18, Sharma teaches or discloses the computer program product of claim 12, wherein the data radio bearer is a dedicated bearer (see paragraphs [0077], and [0078], a dedicated bearer may be a GBR bearer type).

In regard amended claim 19, Sharma teaches or discloses the computer program product of claim 12, wherein the data radio bearer is a default bearer (see paragraphs [0077], and [0078], a default EPS bearer is always a non-GBR bearer type).

In regard amended claim 20, Sharma teaches or discloses the computer program product of claim 12, the method further comprising:
establishing an additional data radio bearer with the UE (see paragraphs [0006], an established DRB considered for offload may be either a downlink (DL) DRB and/or an uplink (UL) DRB); and 
generating a new WT Modification Request to establish LWA in the UL for the UE with the WT using the additional data radio bearer (see paragraph [0055], the QCI is particularly important, because it serves as a reference in determining QoS in terms of priority level for each EPS bearer.  In LTE, ARP is basically used for deciding whether a new bearer modification or establishment request is to be accepted, considering the current resource situation);
processing a new WT Modification Request Acknowledge that includes an additional bearer to AC mapping from the WT (see paragraphs [0055], and [0056], In LTE, ARP is basically used for deciding whether a new bearer modification or establishment request is to be accepted, considering the current resource situation. If the LTE PDCP PDU transported on an Xw at least with certain QCI and ARP associated with a data radio bearer is mapped to an access category and a user priority then the WLAN MAC entity may determine the prioritized QoS for MSDUs (for example, PDCP PDUs)); and
after receiving an "ADDITION REQUEST ACK" message from the WT node, the LTE node 102 may be configured to configure the UE 104a with WLAN resources by sending, at step 518, an RRC reconfiguration message by adding the identity of the WT node.  The RRC message, at step 518, is sent to the UE 104a and may include the WLAN QoS parameters associated with the offloaded DRB, if the DRB is a UL DRB.  In response, the LTE node 102 may be configured to receive, at step 520, an "RRC Connection Reconfiguration complete" message from the UE 104a, after the UE 104a applies the WLAN configuration).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of 2018/0132143 to Sirotkin et al. (hereinafter Sirotkin).

In regard claim 7, Sharma teaches or discloses circuitry of a radio access network (RAN) node (see Fig. 7a, 8a, and 13), comprising:
the mapping entity in the WLAN MAC determines the PDCP SN and the DRB ID for each packet, stores the PDCP SN and the DRB ID for each packet in a local database, and while processing each packet, and while forming a MAC PDU (M-PDU) by assigning the MAC SN, for each packet, the mapping entity determines the mapping between the PDCP SN and the WLAN MAC SN per bearer based on the DRB ID/LCID/E-RAB.  The mapping entity in the WLAN MAC may report the determined mapping to the adapter entity in the WT node (WLAN AP 106a or WLAN AG 108) for each PDCP PDU per bearer per UE); and 
a baseband processor, the processor configured to:
construct a radio bearer for use with a user equipment (UE) (see paragraphs [0050], [0060], [0083], [0086], the offloaded DRB may be an uplink (UL) bearer established for the UE 104a. The queue management entity 710 may be configured to map a PDCP PDU of each bearer of a particular UE to an appropriate WLAN AC queue 704 of the UE, based on the AC associated with the TEID of the GTP-U tunnel);
generate a WLAN aggregation message to a wireless termination (WT) of the
radio bearer for use in WLAN aggregation with the WT (see paragraphs [0035], [0042], [0044], an LTE node and a WT node of a WLAN are physically located in the same physical node. A plurality of UEs 104a through 104e supporting the capability of aggregating the LTE RAT and the WLAN RAT are served by the LTE node 102 on the licensed LTE carrier. The UE 104a establishes an RRC connection with the LTE node 102 on the licensed LTE carrier. An end-to-end protocol architecture to support an LTE RAT and a WLAN RAT aggregation at a radio layer using layer 2 transport for both a collocated scenario and a non-collocated scenario.  Further, steps for adding a WT node); 
process a confirmation message that includes the mapping of the radio bearer to the WLAN AC (see paragraphs [0086], the queue management entity 710 may be configured to map a PDCP PDU of each bearer of a particular UE to an appropriate WLAN AC queue 704 of the UE, based on the AC associated with the TEID of the GTP-U tunnel); and  
generate a UE message to the UE indicating the mapping of the radio bearer to the WLAN AC (see paragraphs [0078], [0088], mapping, the LTE QCI to WLAN AC mapping is only applicable for QCI which are associated with a non-GBR bearer type. The WLAN AC and user priority may be mapped based on LTE priority level and associated service type).
Sharma may not explicitly teach or disclose a baseband processor.
However, Sirotkin teaches or discloses the baseband processor (see paragraphs [0094], and [0098], the baseband circuitry 1004 may include circuitry such as, but not limited to, one or more single-core or multi-core processors. The baseband circuitry 1004 may include one or more baseband processors and/or control logic to process baseband receive signal path of the RF circuitry signals received from a r1006 and to generate baseband signals for a transmit signal path of the RF circuitry 1006).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a wireless communication system of Sharma by including the baseband processor suggested by Sirotkin. This modification would provide to minimize the relative transmission delays across multiple links read on paragraph [0025].

In regard claim 8, Sharma teaches or discloses the circuitry of claim 7, wherein the confirmation message is a WT Addition Request Acknowledge with an information element identifying the mapping of the AC to the radio bearer (see paragraphs [0035], [0054], [0062], [0081], [0083], [0090], and [0163]).

In regard claim 10, Sharma teaches or discloses the circuitry of claim 7, wherein the confirmation message is a WT Modification Request Acknowledge with an information element identifying the mapping of the AC to radio bearer (see paragraphs [0055], and [0056], In LTE, ARP is basically used for deciding whether a new bearer modification or establishment request is to be accepted, considering the current resource situation. If the LTE PDCP PDU transported on an Xw at least with certain QCI and ARP associated with a data radio bearer is mapped to an access category and a user priority then the WLAN MAC entity may determine the prioritized QoS for MSDUs (for example, PDCP PDUs)).

In regard amended claim 11, Sharma teaches or discloses the circuitry of claim 7, wherein to generate the UE message further comprises generating a RRC Connection Reconfiguration message that includes an information element identifying the mapping of the AC to the radio bearer (see paragraphs [0056], [0060], [0062], [0066], [0072], [0077], [0078], and [0083]).

In regard amended claim 6, Sharma may not explicitly teach or disclose the RAN node of claim 1, wherein the processor is a baseband processor.
the baseband circuitry 1004 may include circuitry such as, but not limited to, one or more single-core or multi-core processors. The baseband circuitry 1004 may include one or more baseband processors and/or control logic to process baseband receive signal path of the RF circuitry signals received from a r1006 and to generate baseband signals for a transmit signal path of the RF circuitry 1006).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a wireless communication system of Sharma by including the baseband processor suggested by Sirotkin. This modification would provide to minimize the relative transmission delays across multiple links read on paragraph [0025].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of US Pub. 2018/0324826 to Iskander et al. (hereinafter Iskander).

In regard amended claim 16, Sharma may not explicitly teach or disclose the computer program product of claim 15, the method further comprising: processing a WLANConnectionStatusReport from the UE using a cellular interface.
However, Iskander teaches or discloses processing a WLANConnectionStatusReport from the UE using a cellular interface (see paragraphs [0043], [0045], and [0051], the functionality can include one or more of the following. The EnodeB can process a request, received from the UE, to suspend communication of the one or more PDUs on the WLAN belonging to a LWA split bearer. The EnodeB can process a request, received from the UE, to resume the communication of the one or more PDUs on the WLAN for the LWA session, and so on).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a wireless communication system of Sharma by including processing a WLANConnectionStatusReport from the UE using a cellular interface suggested by Iskander. This modification would provide to increase control and utilization of resources on both links and increase the aggregate throughput for all users and improve the total system capacity by better managing the resources among users and significantly reduce the overhead used to tear down and re-establish an LWA session read on paragraphs [0018] and [0021].

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 07/26/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476